Citation Nr: 9912181	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-24 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
cervical strain.

2.  Entitlement to an increased evaluation for chronic 
chondromalacia patella, right knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from February 1984 to 
November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from July 1993 and May 1994 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The earlier decision granted service 
connection, but denied compensable evaluations.  The 1994 
decision denied the cervical strain claim, but granted a 10 
percent evaluation for chronic chondromalacia patella of the 
right knee.  In May 1996, the Board remanded the case for 
additional development.  In the instant decision, the Board 
has decided the issue relative to an initial compensable 
evaluation for cervical strain, but remanded the issue of an 
increased evaluation for chronic chondromalacia patella.  


FINDING OF FACT

The cervical spine disability is manifested principally by 
slight limitation of motion of the cervical spine with 
history of occasional stiffness and pain on motion.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for cervical strain 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§  4.1-4.16, 4.40, 4.45, 4.71a, Diagnostic Code 
5290 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the veteran's claim for a higher 
evaluation is well grounded within the meaning of 38 
U.S.C.A. § 5107.  Since all relevant and available facts have 
been properly developed, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  This claim involves the veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119, 125-127 (1999).  The veteran filed her claim in 
October 1993 and was granted service connection at a 
noncompensable rating for chronic cervical strain, resolved, 
in July 1993.  An increased evaluation was denied in May 
1994, based on a VA disability evaluation examination in 
April 1994.  The Board remanded the case in May 1996 for 
another orthopedic examination, which was completed in 
December 1996.  

Service medical records indicate complaints of muscle strain, 
apparently beginning in May 1992, with several outpatients 
visits attributing the neck strain with occasional spasms to 
various different stressful causes.  An x-ray report in May 
1992 provided an impression of normal cervical spine.  The 
veteran was put on limited duty and treated conservatively 
with physical therapy and medication.  In September 1992, an 
outpatient report noted that the pain was improving, although 
she was still receiving physical therapy.  A physical therapy 
report dated in October 1992 stated that the veteran was 
feeling good and no longer having pain in her neck.  The 
assessment was resolved cervical neck pain.  

In April 1994, the veteran underwent a VA orthopedic 
examination, at which time she traced her neck pain to strain 
due to working at a computer keyboard in August 1992.  She 
maintained that she still had occasional stiff muscles in her 
neck on some mornings.  Physical examination revealed a 
muscle spasm of the right cervical paraspinal muscle with 
pain extending up under the scalp.  Range of motion studies 
showed forward flexion of 26 degrees, backward extension of 
32 degrees, left rotation of 24 degrees, and right rotation 
of 20 degrees.  The examiner stated that he found no 
deformity and no weakness.  The diagnosis was fibromyositis 
of the right paraspinal cervical muscles.  There is no 
indication in the claims file that any x-rays were taken at 
that time.  

In December 1996, pursuant to Board remand, the veteran was 
afforded another VA orthopedic examination by a different 
physician.  During this later examination, the veteran stated 
that during service she had been working with 50-pound bags 
of chemicals, resting them on her shoulder, and that this 
pulled the muscles at the base of her neck.  She reported 
having good and bad days, with relief by the occasional use 
of Motrin or Advil.  This examiner found no fixed deformity 
and good muscle strength in all modalities.  Range of motion 
studies revealed forward flexion of 32 degrees, backward 
extension of 76 degrees, left lateral flexion of 54 degrees, 
right lateral flexion of 22 degrees, rotation to the left of 
30 degrees, and rotation to the right of 25 degrees.  The 
examiner noted pain on movement, but did not explain this 
finding.  As to swelling, instability, and interference with 
sitting, standing, and weight bearing (findings required for 
an orthopedic examination), he stated that he found this 
possible.  The diagnosis was degenerative arthritis of the 
cervical spine.  

An x-ray of the cervical spine, taken on the day of the 
physical examination, but evidently not seen by the examiner 
at the time of diagnosis, showed no evidence of acute 
fracture or dislocation.  There was some straightening of the 
cervical spine on the lateral view.  The report stated that 
this may represent muscle strain.  

Although the RO pursuant to Board remand had requested 
additional treatment records concerning this claim, the 
veteran did not respond, and none were forthcoming.  

The veteran has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290, pertaining to limitation of motion of 
the cervical spine.  If the limitation of motion is severe, a 
30 percent evaluation is warranted; if moderate, a 20 percent 
evaluation is warranted; and if slight, a 10 percent 
evaluation is warranted.  Under 38 C.F.R. § 4.31, where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Pursuant to 38 C.F.R. 
§ 4.45, factors of disability of the joints reside in 
reductions of their normal excursion of movements in 
different planes, including less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, or pain on movement, with swelling, 
deformity, or atrophy of disuse. 

The reports of VA examinations in April 1994 and December 
1996 both showed slight limitation of motion of the cervical 
spine.  This finding establishes entitlement to a 10 percent 
rating pursuant to Diagnostic Code 5290.  Because this 
disability is rated on limitation of motion, 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  In this regard, on the 
former occasion, the veteran reported occasional neck 
stiffness in the morning, while on the latter occasion, pain 
on motion was noted.  These symptoms, pain and stiffness, 
likely cause additional functional loss.  Accordingly, a 
combined 20 percent rating for the cervical spine disability 
is warranted for the entire pendency of the appeal.  
38 C.F.R. § 4.25.  


ORDER

An evaluation of 20 percent for cervical strain is granted, 
subject to the criteria governing the payment of monetary 
benefits.  


REMAND

Pursuant to Board remand in May 1996, the veteran was queried 
as to whether she wished to pursue the issue of an increased 
evaluation for chronic chondromalacia patella, right knee, 
following an increase in rating from noncompensable to 10 
percent.  She was asked to respond within 60 days.  Because 
she did not respond, the RO did not schedule an orthopedic 
examination for that disorder.  However, her representative 
did submit a statement in November 1996 in which he 
referenced the right knee claim.  Although this statement was 
not received within the 60 day time limit, it does indicates 
a desire to continue her appeal on this issue.  The 
representative also points out that, as to a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefits allowed by law 
and regulation and that it thus follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Board agrees.  Consequently, the veteran is to be 
afforded an orthopedic examination of the right knee.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should again query the veteran 
as to whether she has sought any 
additional treatment for her right knee 
problems.  The RO should then take 
appropriate measures to obtain any such 
records.  

2.  The veteran should undergo VA 
orthopedic examination to determine the 
current nature and severity of the right 
knee disability.  The claims file should 
be made available to the examiner before 
the examination for proper review of the 
medical history.  Any necessary tests or 
studies, including X-rays, should be 
conducted.  The examiner should describe 
all symptomatology specifically due to 
this disability and should specifically 
cover any weakened movement against 
varying resistance, excess fatigability 
with use, or incoordination.  In 
performing range of motion studies, the 
examiner should note and record instances 
of painful motion as evidenced by the 
visible behavior of the veteran 
undertaking the motion, and provide an 
opinion as to whether such expressions of 
pain, if any, are supported by adequate 
pathology.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated. The 
rationale for any opinions expressed 
should be explained.  

3.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
development has been completed in full. 
In particular, the RO should review the 
VA orthopedic examination to verify 
compliance with the DeLuca requirements.  
If the examination is deemed inadequate 
for rating purposes, the RO should return 
the examination report to the examiner 
for clarification.  

Unless the veteran is satisfied with any favorable outcome 
and withdraws his appeal, the case then should be returned to 
the Board after compliance with the provisions for processing 
appeals, including the issuance of a supplemental statement 
of the case and provision of the applicable time period for 
response thereto.

The purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran unless he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals




